Exhibit 10.4

AGREEMENT FOR CONSULTING SERVICES

AGREEMENT FOR CONSULTING SERVICES made and entered into in Reading,
Massachusetts, by and between Green Mountain Coffee Roasters, Inc. (the
“Company”), a Delaware corporation with its principal place of business at
Waterbury, Vermont, Keurig Incorporated (the "Subsidiary"), a Delaware
corporation with its principal place of business at Reading, Massachusetts, and
Nicholas Lazaris, of Newton, Massachusetts (the "Consultant"), effective as of
the Effective Date as defined in the Separation And Transition Agreement (the
"Separation Agreement") entered into simultaneously with this Agreement.

1. Consulting. Subject to the terms and conditions set forth in this Agreement,
the Company and the Subsidiary hereby offer, and the Consultant hereby accepts,
engagement as a consultant (the “Engagement”).

2. Term. The Engagement shall commence on the Separation Date as defined in the
Separation Agreement, and shall continue in effect until the earlier of (i) the
date upon which the Engagement is terminated by the Company and the Subsidiary
by providing not less than sixty days written notice to the Consultant or
(ii) the date upon which the Kraft Litigation (as defined below) is
substantially resolved; provided that the Engagement shall terminate immediately
in the event of the Consultant’s death.

3. Capacity and Performance. During the Engagement:

(a) the Consultant shall provide such consulting services to the Company and the
Subsidiary in support of the Company's and the Subsidiary's prosecution of the
lawsuit styled Keurig Incorporated v. Kraft Foods Global, Inc., (Docket
No. 07-CV-0017) pending in the United States District Court for the District of
Delaware and related matters and any appeals therefrom (the "Kraft Litigation")
as reasonably requested by the Company and the Subsidiary from time to time,
including without limitation the provision of truthful testimony as a witness in
any proceedings associated with such litigation (the “Services”);

(b) the Consultant shall devote as much time as is reasonably necessary to
properly perform the Services; provided, however, that the Consultant shall not
perform Services for the Company or the Subsidiary to any extent which would
result in the Consultant's termination of employment as of the Separation Date
not being treated as a separation from service for purposes of Section 409A of
the Internal Revenue Code of 1986, as amended, and provided further that (i) the
Consultant shall determine, in his reasonable discretion, the time and place for
the performance of the Services and (ii) the Consultant's provision of the
Services shall be subject to the provisions of Section 3(e) below;

(c) the Consultant shall be an independent contractor and shall not be an
employee or agent of the Company;

(d) the Consultant shall have no right, power or authority in any way to bind
the Company, the Subsidiary or any of its Affiliates to the fulfillment of any
condition, contract or obligation or to create any liability binding on the
Company and/or the Subsidiary, and shall not attempt to do any of these things;
and

 

-1-



--------------------------------------------------------------------------------

(e) the Consultant may choose to provide services for others, including by
entering into full-time or part-time employment or consulting relationships with
others, subject to the obligations of the Consultant set forth or referred to in
the Separation Agreement, and the parties hereto expressly agree that the
provision by the Consultant of the Services shall be subject to the Consultant's
obligations under any employment or consulting relationship, provided that the
Consultant agrees to use his good faith efforts to perform the Services in a
timely manner.

4. Compensation. As compensation for all services performed by the Consultant
under and during the Engagement and subject to performance of the Services by
the Consultant:

(a) Monthly Retainer. During the Engagement, the Company shall pay the
Consultant a monthly retainer at the rate of Five Thousand Dollars ($5,000) per
month, payable monthly in parallel with the regular payroll of the Company and
the Subsidiary (the “Monthly Retainer”).

(b) Service Fees. In addition to the Monthly Retainer, the Company shall pay the
Consultant for time spent performing the Services at a rate of Four Hundred
Fifty Dollars ($450) per hour (the “Service Fee”), subject to the Executive’s
submission of monthly invoices setting forth in reasonable detail the nature of
such Services and the time spent performing same, provided that the Consultant
shall not invoice the Company for time spent on telephone calls and reading or
writing e-mails where the aggregate time spent performing such tasks is sixty
minutes or less in any one day. The Executive shall submit invoices to the
Company not later than the thirtieth (30th) business day following the end of
each month, and the Company shall pay for the invoiced Services not later than
fifteen business days following the receipt of each such invoice.

(c) Business Expenses. The Company shall reimburse the Consultant for all
reasonable business expenses incurred or paid by the Consultant in the
performance of the Services, which may be made subject to pre-approval by the
Company if such expenses exceed any maximum annual limit previously communicated
to the Consultant by the Company and other restrictions on such expenses
previously communicated to the Consultant by the Company and to such reasonable
substantiation and documentation as may be specified by the Company from time to
time.

5. No Eligibility for Employee Benefits. During the Engagement, neither the
Consultant nor any dependent or other individual claiming through him shall be
eligible to participate in any employee benefit plans of the Company, the
Subsidiary or any of their Affiliates; provided, however, that this shall not be
construed to interfere with any vested rights of the Consultant or his qualified
beneficiaries under any such plan, or with any rights the Consultant or his
qualified beneficiaries may have to continue coverage under the Company’s group
health insurance plans pursuant to the federal law known as COBRA arising from
his former employment by the Subsidiary.

 

-2-



--------------------------------------------------------------------------------

6. Taxes. The Consultant shall be solely responsible for payment of all federal
and state income taxes and social security and Medicare taxes and other
legally-required payments on sums received from the Company and the Subsidiary
under this Agreement. The Company and the Subsidiary shall timely provide the
Consultant with a Form 1099 evidencing all payments made by it to the Consultant
during the Engagement following the end of each calendar year. The Consultant
and the Company and the Subsidiary hereby agree that the payments provided in
this Agreement do not violate the provisions of Section 409A.

7. Insurance. The Consultant shall be solely responsible for the maintenance of
any legally-required insurance, including without limitation workers’
compensation insurance and unemployment insurance. The Company and the
Subsidiary shall not maintain any policy of insurance covering the Consultant
during the term of the Engagement.

8. Termination of the Engagement. Upon the termination of the Engagement, the
Company and the Subsidiary shall pay to the Consultant (or, in case of the
Consultant’s death, to the Consultant's estate), (i) any Monthly Retainer earned
but not paid, (ii) any Service Fees or business expenses previously invoiced but
not paid, (iii) any Service Fees earned but not previously invoiced and (iv) any
business expenses incurred but not previously invoiced, provided that, in the
case of (iii) and (iv), invoices for such Service Fees and expenses with
required substantiation and documentation shall be submitted within sixty
(60) days of termination and that such Service Fees and expenses are
reimbursable under this Agreement (all of the foregoing, “Final Compensation”).
The Company and the Subsidiary shall thereafter have no further obligation to
the Consultant hereunder.

9. Confidential Information.

(a) The Consultant acknowledges that, during the Engagement, he may learn of
Confidential Information. The Consultant will comply with the policies and
procedures of the Company and the Subsidiary for protecting Confidential
Information which have been communicated to the Consultant and shall not
disclose to any person or use, other than as required by applicable law or for
the proper performance of the Services, any Confidential Information obtained by
the Consultant incident to the Engagement. The Consultant understands that this
restriction shall continue to apply after the Engagement terminates. The
confidentiality obligation under this Section 9 shall not apply to information
which is generally known or readily available to the public at the time of
disclosure or becomes generally known through no wrongful act on the part of the
Consultant or any other person having an obligation of confidentiality to the
Company, the Subsidiary or any of its Affiliates.

(b) All documents, records, tapes and other media of every kind and description
relating to the Services or to the business, present or otherwise, of the
Company, the Subsidiary or its Affiliates and any copies, in whole or in part,
thereof (the "Documents"), whether or not prepared by the Consultant, shall be
the sole and exclusive property of the Company and its Affiliates. The
Consultant shall safeguard all Documents and shall surrender to the Company and
the Subsidiary at the time the Engagement terminates, or at such earlier time or
times as the CEO (as defined in the Separation Agreement) or his designee may
specify, all Documents then in the Consultant's possession or control.

 

-3-



--------------------------------------------------------------------------------

10. Conflicting Agreements. The Consultant hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Consultant is a party or is bound, and that the Consultant is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Consultant will not disclose to or use on behalf of the Company
and the Subsidiary any proprietary information of a third party without such
party's consent.

11. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section and as provided
elsewhere herein. For purposes of this Agreement, the following definitions
apply:

(a) "Affiliates" means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company and the
Subsidiary, where control may be by management authority, contract or equity
interest.

(b) "Confidential Information" means any and all information of the Company, the
Subsidiary and its Affiliates that is not generally known by those with whom the
Company, the Subsidiary or any of its Affiliates competes or does business, or
with whom the Company, the Subsidiary or any of its Affiliates plans to compete
or do business, and any and all information, publicly known in whole or in part
or not, which, if disclosed by the Company, the Subsidiary or any of its
Affiliates would assist in competition against them. Confidential Information
also includes any information that the Company, the Subsidiary or any of its
Affiliates has received, or may receive hereafter, belonging to customers or
others with any understanding, express or implied, that the information would
not be disclosed. Confidential Information shall include any and all
communications with the Company’s and the Subsidiary’s attorneys in connection
with the Kraft Litigation to which the Consultant is privy.

12. Assignment. Neither the Company and the Subsidiary nor the Consultant may
make any assignment of this Agreement or any interest herein, by operation of
law or otherwise, without the prior written consent of the other; provided,
however, that the Company and the Subsidiary may assign its rights and
obligations under this Agreement without the consent of the Consultant in the
event that the Company and the Subsidiary shall hereafter effect a
reorganization, consolidate with, or merge into, any person or transfer all or
substantially all of its properties or assets to any person. This Agreement
shall inure to the benefit of and be binding upon the Company and the Subsidiary
and the Consultant, their respective successors, executors, administrators,
heirs and permitted assigns.

13. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

-4-



--------------------------------------------------------------------------------

14. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

15. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national or international courier
service or deposited in the United States mail, postage prepaid, registered or
certified, and addressed to the Consultant at his last known address on the
books of the Company or, in the case of the Company, at its principal place of
business, attention of the Chief Executive Officer of the Company, or to such
other address as either party may specify by notice to the other actually
received.

16. Entire Agreement. This Agreement, the Separation and Transition Agreement
and the agreements referenced in Section 15(a) of the Separation and Transition
Agreement constitute the entire agreement between the parties and supersede all
prior communications, agreements and understandings, written or oral, with
respect to the terms and conditions of the Consultant's relationship with the
Company and the Subsidiary, excluding only the Executive’s obligations with
respect to the securities of the Company and the Subsidiary, and any obligations
the Executive has to the Company, the Subsidiary and any of its Affiliates, by
contract or at law, with respect to confidentiality, non-competition, or
non-solicitation of employees, customers and others, all of which shall remain
in full force and effect in accordance with their terms (collectively, the
“Preexisting Obligations”). If any of the Executive’s obligations under the
Preexisting Obligations is inconsistent with the Executive’s obligations under
this Agreement or the Separation and Transition Agreement, the Executive’s
obligations under this Agreement and the Separation and Transition Agreement
shall govern.

17. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Consultant and by an expressly authorized
representative of the Company and the Subsidiary.

18. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

20. Governing Law. This is a Massachusetts contract and shall be construed and
enforced under and be governed in all respects by the laws of the Commonwealth
of Massachusetts, without regard to the conflict of laws principles thereof.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company and the Subsidiary, by its duly authorized representative, and by
the Consultant, as of the date first above written.

 

NICHOLAS LAZARIS     

KEURIG INCORPORATED

GREEN MOUNTAIN COFFEE ROASTERS, INC.

/s/ Nicholas Lazaris

     By:  

/s/ Frances Rathke

     Title:   Vice President

 

-6-